         Case 2:18-cr-00422-SMB Document 879 Filed 02/11/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-00422-PHX-SMB
10                 Plaintiff,                       ORDER
11   v.
12   Michael Lacey, et al.,
13                 Defendants.
14
15           The Court held oral argument on Defendant Brunst’s Motion to Dismiss
16   Indictment on Failure to Allege the Necessary Elements of the Travel Act, 1 (Doc. 746,

17   “Motion”), on January 29, 2020. (Doc. 863.)
18           Federal Rule of Criminal Procedure 6(e) permits in camera review of grand jury

19   materials. See Fed. R. Crim. P. 6(e)(3)(E)(i)-(ii). In previously denying Defendants’

20   Joint Motion to Dismiss Indictment for Grand Jury Abuse or, in the Alternative, for
21   Disclosure of Grand Jury Transcripts, this Court expressly reserved judgment relating to
22   disclosure of grand jury instructions concerning the Travel Act. (Doc. 844 at 6 n.4.)

23   Among other questions to be answered in a subsequent order, the Motion raises the

24   specter of inadequate grand jury instruction concerning the Superseding Indictment’s

25   statutory charges under 18 U.S.C. § 1952 (“the Travel Act”). Given a ground may exist

26   to dismiss the Superseding Indictment but cannot be reasonably considered without
27   knowledge of the grand jury instructions, the Court finds in camera review warranted.
28   1
      Defendants Lacey, Larkin, Padilla, Spear, and Vaught join the Motion. (Docs. 751, 754,
     755, 757, 787.)
      Case 2:18-cr-00422-SMB Document 879 Filed 02/11/20 Page 2 of 2



 1   See U.S. v. Du Bo, 186 F.3d 177, 1179 (9th Cir. 1999) (“The Fifth Amendment thus
 2   requires that a defendant be convicted only on the charges considered and found by a
 3   grand jury.”) (citing United States v. Hooker, 841 F.2d 1225, 1230 (4th Cir. 1980)).
 4          Recognizing that the “long-established policy that maintains the secrecy of the
 5   grand jury proceedings in federal courts,” United States v. Procter & Gamble Co., 356
 6   U.S. 677, 681, 78 S.Ct. 983, 2 L.Ed.2d 1077, demands that disclosure, when permitted,
 7   “be done ‘discretely and limitedly,’” Dennis v. United States, 384 U.S. 855, 869, 86 S.Ct.
 8   1840, 16 L.Ed.2d 973 (1966) (quoting Procter & Gamble, 356 U.S. at 683, 78 S.Ct. 983,
 9   the Court orders a narrow production.
10          Accordingly,
11          IT IS ORDERED directing the Government to disclose, for in camera review,
12   any and all grand jury instructions relating to “the Travel Act,” 18 U.S.C. § 1952 by no
13   later than February 18, 2020. Disclosure shall include initial instructions on the Travel
14   Act charges set forth in the Superseding Indictment and any later clarification, if such
15   clarification was given.
16                 Dated this 11th day of February, 2020.
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
